Citation Nr: 1538063	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-34 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1982.

This case initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In its decision, the RO denied the Veteran's request to reopen a previously diagnosed claim for entitlement to service connection for glaucoma and a separate claim for service connection for an acquired psychiatric disorder.  

The case has been before the Board on two previous occasions.  In April 2014, the Board remanded both claims so that the Veteran could testify at a hearing.  In March 2015, the Board reopened the previously denied glaucoma claim and remanded both claims with instructions to request additional records and to arrange for new examinations.  On remand, the Appeals Management Center granted entitlement to service connection for an acquired psychiatric disorder.  Thus, the eye disorder claim is the only one which will be considered in this decision.

Pursuant to the Board's first remand, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing is part of the electronic claims file.


FINDING OF FACT

The Veteran's current bilateral eye disorders did not manifest in service and did not develop until many years later.  No current acquired eye pathology is shown to be related to in-service occurrence or event.



CONCLUSION OF LAW

The Veteran's current bilateral eye disorders were not incurred in or aggravated in service and are otherwise unrelated to service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In letters dated August and November 2011, the RO notified him of all the other elements necessary to establish his claim.

The VCAA also requires that VA assist the Veteran in obtaining evidence necessary to establish his claims.  In this case, VA obtained the Veteran's service treatment records as well as post-service records of medical treatment from at least five VA medical centers.  In written statements to VA, the Veteran indicated that he received treatment for an eye injury at the Marine Corps Branch Hospital in Iwakuni, Japan.  Pursuant to the Board's remand instructions, VA wrote to the Veteran and asked him for the approximate dates of the claimed hospitalization.  In his reply to this letter, the Veteran did not identify the date of the hospitalization.  Nevertheless, a request was made to the National Personnel Records Center (NPRC) and, in response VA received records, including a letter from the Branch Clinic, Marine Corps Air Station, Iwakuni, a division of the United States Naval Regional Medical Center, Japan.  This letter indicated that the Veteran visited the emergency room at the Iwakuni Branch Clinic "for a condition which was felt by the examining medical officer to be alcohol related."  The documents did not include any records specifically describing treatment of an eye injury at the Iwakuni Branch Clinic.  Nevertheless, because the response included a letter from the hospital the Veteran identified and the record indicates that the NPRC provided all available records in its response, there has been substantial compliance with the Board's remand instructions.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the evidence described above, VA obtained the Veteran's records from the Social Security Administration and records of the Veteran's medical treatment from the Colorado Department of Corrections.  After the Board's most recent remand, VA arranged for the Veteran's eyes to be examined in June 2015.  The examiner provided a written report, which included a current diagnosis and an opinion on the likelihood of a relationship between the Veteran's current eye disorders and military service.

Having taken these steps, the Board finds that VA complied with its duties to notify and to assist. Thus, the appeal can be considered on its merits.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The post-service VA treatment records show a diagnosis of glaucoma, satisfying the current disability requirement of the claim.  See Fagan, 573 F.3d at 1287.  In several written statements and in his hearing testimony, the Veteran described injuring his eyes when he was welding metal during his service with the Marine Corps in Japan.  The Veteran's statements are consistent with his military occupation specialty of metal worker and he is competent to testify about the circumstances of an injury he personally experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  For these reasons, the evidence also satisfies the requirement of an in-service disease, injury or event.

The success of the Veteran's claim therefore depends on the final element of a claim for service connection, i.e., whether a connection exists between any present eye disability and his in-service injury.  To help resolve this question, the VA arranged for an eye examination in June 2015.  After reviewing the claims file and examining the Veteran's eyes, the examiner identified two disorders of the eye: 1) senile nuclear sclerotic cataract; and 2) primary open angle glaucoma.  The examiner identified 2015 (the year of his examination) as the first date of diagnosis for senile nuclear sclerotic cataract.  He identified 1990 as the first date of diagnosis for glaucoma.  

The examiner's report acknowledges the Veteran's lay statements about his experience as a metal worker in Japan.  In a summary of what the Veteran told him, the examiner explained that the Veteran spent entire days welding with only a mask as protection.  More than once, the Veteran needed to lift up his welding mask, exposing his face to the arc welding equipment of other metal workers.  The examiner indicated that the Veteran once went to the infirmary for "a corneal arc welding burn."
In his report, the June 2015 examiner described the results of visual acuity tests and provided other information about the Veteran's pupils, visual fields and the difference between his corrected and uncorrected vision.  The examiner indicated that the Veteran did not have anatomical loss in either eye.  Nor did he have extremely poor vision, blindness, or the ability to perceive only light.  The Veteran did not have diplopia (double vision).  After a tonometry examination, the physician perceived a mild senile nuclear sclerotic cataract in the lens of each eye.  After an internal eye examination, the physician detected a cupped optic disc in each eye.  

The examiner described the diagnosed cataract as constricting the Veteran's visual field.  According to his report, the cataract did not decrease the Veteran's visual acuity.  As for the Veteran's glaucoma, the examiner indicated that this condition required continuous medication.  Glaucoma, the examiner explained, resulted in a decrease in visual acuity or other visual impairment.  The examiner wrote that the Veteran had no other eye conditions and he had no scarring or disfigurement attributable to any eye condition.

The examiner concluded that neither of the diagnosed eye conditions was related to military service.  He offered the following explanation: "The Veteran has primary open angle glaucoma which occurred spontaneously.  It is my opinion that his glaucoma and optic nerve damage secondary to glaucoma was not caused by his welding accident.  The welding injuries that he sustained would have only affected the surface of his cornea.  His examination today revealed normal corneas."

In deciding whether the Veteran's current disabilities are related to service, the Board has considered the examination report together with the other evidence.  The service treatment records do not weigh strongly either in favor or against the claim.  They show that the Veteran visited the emergency room at Iwakuni Branch Clinic, but they do not specifically indicate what that visit was for.  The Veteran has stated "my eyes were burned by the ultraviolet light of an arc-welder.  I was hospitalized for those burns; my eyes have never been well since."  

Post-service VA treatment records reflect diagnosis and treatment for glaucoma.  An ophthalmology progress note from May 2003 indicates that glaucoma was first diagnosed at a different VA Medical Center two months earlier.  The RO received records from the VA Medical Center identified in the ophthalmology note, which describes a glaucoma diagnosis in December 2002.  There are VA records of optometry consultations as early as 2000, but they do not show a diagnosis of glaucoma.  

The Veteran's records from the Colorado Department of Corrections also mention treatment for glaucoma.  In December 2007, the Veteran indicated to a health provider that he was diagnosed with glaucoma approximately four years earlier.  In his initial application for service-connected compensation benefits, the Veteran himself identified 2000 as the year his claimed glaucoma disability began.

It is not entirely clear how the VA examiner decided that 1990 was the first date of diagnosis for glaucoma.  But even if this assumption was incorrect, the Board finds that it does not undermine his opinion that glaucoma was unrelated to the Veteran's in-service welding injury.  The rationale for that opinion - that the injury described by the Veteran would have only affected the surface of his cornea and the June 2015 examination revealed normal corneas - is persuasive whether glaucoma first appeared in 1990 or 2000.  The post-service treatment records, which indicate that glaucoma developed sometime between 2000 and 2003, are consistent with the examiner's opinion.  The examiner's opinion is also consistent with the statements the Veteran made to medical personnel at the Colorado Department of Corrections (in 2007 he indicated glaucoma had been diagnosed about four years earlier) and in his initial application for benefits (in which he wrote that glaucoma developed in 2000).  Senile nuclear sclerotic cataract, the only other eye disorder identified by the examiner, was not diagnosed until 2015.   

The Board has considered the Veteran's statements and testimony on the nexus issue, including the claim that "my eyes have never been well" since the welding accident.  Like the examiner, the Board accepts the Veteran's claim that the welding accident happened as he says it did.  Nevertheless, on the issue of whether a causal connection exists between the accident and any current disorders of the eye, the Board assigns greater weight to the opinion of the June 2015 VA examiner.  The Veteran's contrary statements are vague and in conflict with the treatment records, which indicate that his glaucoma and senile nuclear sclerotic cataract did not develop until much later.  Moreover, as a layperson, the Veteran is competent to testify on relatively simple medical matters within the personal knowledge of an ordinary person.  See Layno, 6 Vet. App. at 470; Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  He is not competent to give an expert opinion on a matter of medical complexity, such as the probability of a relationship between his current eye disorders and an accident more than twenty years earlier.  

The Board has considered the principle that a disability may be related to service even if it was not diagnosed until after the claimant's separation from service.  See 38 C.F.R. § 3.303(d).  In this case, however, the examiner's opinion indicated that the Veteran's glaucoma occurred spontaneously and was unrelated to the welding accident in service.  Though it stands to reason that the Veteran must have developed glaucoma before the initial diagnosis, the evidence does not support the theory that he had lived with undiagnosed glaucoma for many years.  Such a theory would also be inconsistent with the post-service VA optometry notes which do not show a glaucoma diagnosis.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, as the preponderance of the evidence is against the claim and the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral eye disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


